DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election of Group I and species, in the reply filed on 03/17/2022 is acknowledged.  
the Examiner requested o 02/03/2022 to elect a single disclosed species. However, applicants elected a single grouping of patentably indistinct species mixture of N, N-dimethyl-3,5-dimethylpiperidinium hydroxide on 03/17/2022.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
In this case, the examiner found cis- and/or trans-N, N-dimethyl-3,5-dimethylpiperidinium hydroxide in the prior arts, they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion below.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The claims 11-20 are withdrawn from consideration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huo et al. (US 6,423, 295 B1) and in view of Nakagawa et al. (US 6, 086, 848).
Regarding claims 1-3, Huo et al. teach a crystalline Gmelinite (GME, zeolites having 12-ring pores) microporous zeolites (col. 1, lines 41-63 and Examples 1-2) comprising a quaternary ammonium template (col. 5, lines 13-17) and SiO2/Al2O3  in a ratio of about 10 (Abstract), it reads on the instant claimed limitation of greater than 3.5.
The XRD pattern FIG. 1 taught by Huo et al. corresponds to the instant claimed XRD pattern.
Although Huo et al. do not specifically disclose the quaternary piperidinium cation of Formula (I)  as per applicant claim 1, Nakagawa et al. teach a process for preparing zeolites having 12-ring pores using substituted-piperidinium cations as organic templates having the structure as shown below (Abstract, col. 3, lines 5-23):

    PNG
    media_image1.png
    325
    421
    media_image1.png
    Greyscale

As we see above, the substituted piperidinium hydroxide taught by Nakagawa et al. corresponds to applicant’s elected and claimed quaternary piperidinium hydroxide (OSDA) wherein R1, R2, R5, R6=Me groups, R4=H.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include OSDA taught by Nakagawa et al. with the composition of Huo et al. to obtain the invention as specified in the claim 1 as an alternative quaternary ammonium template, motivated by the fact that it used for preparing zeolites having 12-ring pores and would achieve the same results (col. 2, lines 25-29).
Since both Nakagawa et al. and Huo et al. teach zeolites having 12-ring pores, one would have a reasonable expectation of success.
Regarding claims 4-6 and 8, as discussed above, the combined references of Nakagawa et al. and Huo et al. teach applicant’s elected and claimed OSDA N, N-dimethyl-3,5-lupetidinium as the instant claims.
Regarding claim 7, a product-by-process limitation of “ prepared by a process …” of claim 7 is noted. It is considered while the product of the reference is made by a different process, the product made and disclosed is the same as being claimed. see "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
Regarding claims  9-10, although the combined references of Nakagawa et al and Huo et al. do not specifically disclose cis- or trans- N, N-dimethyl-3,5-lupetidinium as the instant claims 9-10, the examiner found not patentably distinct N, N-dimethyl-3,5-dimethylpiperidinium hydroxide in the prior arts, they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Allowable Subject Matter
Claim 1 including only the elected species is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner searched the elected species as discussed above. There was no prior art discovered on the particular elected species. Therefore, the search of the species has been extended to the non-elected compound of the Formula (I) as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738